DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 07/18/22, has been entered. 

3.  Claims 1, 3-4, 6-12, 14, 16-20, and 23-26 are pending. Claims 2, 5, 13, 15, and 21-22 are cancelled. Claims 24-26 are newly added. Claims 1, 3, 4, 6, 10, 12, 14, 17, 18, 19, 20, and 23 are amended. Claim 23 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/22. Claims 1, 3-4, 6-12, 14, 16-20, and 24-26 are under examination.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 03/17/22:
The rejection of claims 3, 4, 6, 12, 18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AlA), second paragraph, as being indefinite, found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4, 6-9, 14, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Short 1999 (WO 1999/10472), found on page 7 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4, 7, 8, 14, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Sarver et al. 2011 (WO 2011/139263), found on page 8 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4, 6-12, 14, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by De Manzanos Guinot 2016 (WO 2016/097726) found on page 9 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4, 6-12, 14, and 16-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,767,209, found on page 12 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto.

New Objection:  Claim Objections
5. Claim 19 is objected to because of the following informalities:  extra and/or missing word(s). For example, as amended, claim 19 reads “... such that a disease-causing organism is attracted to both the probe and to flow up the probe...” wherein either the word “both” is extra, because the organism is only attracted to the probe (singular), or the word “both” is in the wrong place, e.g., “... such that a disease-causing organism is both attracted to the probe and encouraged to flow up the probe...” Regardless, appropriate correction is required.

Maintained Rejection: Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

7.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.  Claims 1, 3-4, 6-12, 14, 16-20, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 60, 63-64, 67-68, 71-73, 75-76, and 78-83 of co-pending Application No. 16/305620 (reference application; subsequently issued, see Notice of Allowance 08/10/22). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same device(s) used for substantially the same purpose(s).
For example, instant claims are drawn to a sampling device comprising: a) a probe which is hollow, has a top end opposing a bottom end, and the bottom end is configured to be inserted into a growth substrate or a water system; b) a container positioned at the top end of the probe, and wherein the container is configured to be located above the growth substrate of the water system; c) a growth medium for one or more microorganisms, wherein the growth medium coats one or more internal surfaces of both the probe and the container to form a coating; and wherein the growth medium contains a chemoattractant which is a plant pathogen chemoattractant; and wherein the organism is attracted to the probe and flows up the probe into the container; and wherein the device is drawn as:

    PNG
    media_image1.png
    557
    455
    media_image1.png
    Greyscale

	Similarly, co-pending (subsequently issued; see NOA 08/10/22) claims are drawn to “a system” (i.e. a device) for the detection of microorganisms in a growth substrate or water comprising: (a) a hollow tube or a hollow needle (i.e. a probe which is hollow) that is inserted into the growth substrate or water; (b) a “detector” (i.e. a container) connected to the hollow tube or the hollow needle that signals when a micro-organism of interest is present in the detector, wherein detection of the microorganism of interest is completed while the hollow tube or the hollow needle is inserted into the growth substrate of water; and (c) an attractant layer (i.e. a medium with desirable chemical components) located on an interior surface of the hollow tube or the hollow needle (i.e. a coating thereof), wherein a portion of an attractant within the attractant layer leaches out of the hollow tube or the hollow needle into the growth substrate or water to attract the microorganism into and through the hollow tube or the hollow needle (i.e. sampling device), thereby directing the microorganism into the detector (i.e. an organism is attracted to the probe and flows up the probe into the container); wherein the detector is located at an end of the hollow tube or the hollow needle remote from and free of contact with the growth substrate of water (i.e. a container positioned at the top end of the probe); wherein the attractant comprises a growth medium for a micro-organism; and wherein the attractant is a chemoattractant for Phytophthora; and wherein the system is also drawn as:

    PNG
    media_image2.png
    476
    420
    media_image2.png
    Greyscale

Therefore, the differences between the claims sets appear to be based on word choice (i.e. semantics) but functionally appear to be substantially the same system (i.e. same sampling device) used for the substantially the same purpose (i.e. attracting and isolating microorganisms) from substantially the same sample types (i.e. substrates and/or water) using substantially the same elements (hollow structure coated with attractant to lure organisms into a container via the hollow structure for detection).  In addition, the more specific, co-pending, now-issued, claims (e.g. a specific detector that signals when a micro-organism of interest is present in the detector vs. a generic container) are a species of the more generic instant claims’ genus and thereby anticipate them; see MPEP 2131.02. 


Applicant’s Arguments
9. Applicant argues there is two-way distinction between the claim sets because instant claims have limitations requiring a growth medium coating internal surfaces of the probe and the container; and the co-pending (subsequently issued) claims have an attractant layer leaching out of the hollow tube or needle.

Response to Arguments
10.  Applicant’s arguments have been fully considered but are not persuasive.
	The Office disagrees with Applicant’s assessment of the distinction(s) and notes the differences appear to be based on semantics (i.e. word choice). For example, the reference claims encompass directing the organism from the environment into the hollow structure and then into the detector which is deemed equivalent to the instant claims that encompass attracting the organisms from the environment, directing the organisms into the hollow structure, and then into a generic container, regardless of the terms used for probe vs. tube/needle and/or container vs. detector. In addition, neither limitation is excluded from the other claim set. Thus, growth media and/or the components thereof are not precluded from leaching out of the probe in the instant claim set; and transferring the organisms from the hollow tube or needle into the detector must require the attractant layer to be in the detector because the organisms cannot exist in isolation (i.e. are not airborne, thus require attachment to or suspension in something) and the organisms would not leave the attractant layer to move into the abyss (i.e. an empty detector). Therefore, this argument is not persuasive and the Office maintains the claims sets are not patentably distinct, as set forth above.  Accordingly, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
11. No claims are allowed.

12. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 7, 2022